USCA4 Appeal: 19-7032    Doc: 7        Filed: 09/09/2019   Pg: 1 of 1


                                                                FILED: September 9, 2019


                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                      ___________________

                                          No. 19-7032
                                   (7:15-cv-00058-NKM-JCH)
                                     ___________________

        CARL D. GORDON

                     Plaintiff - Appellant

        v.

        GREGORY HOLLOWAY, Former Warden of Wallens Ridge State Prison;
        DAVID W. ZOOK, Former Assistant Warden of Wallens Ridge State Prison;
        GEORGE HINKLE, Regional Administrator for the Western Region of Virginia
        Department of Corrections; DENNIS COLLINS, Unit Manager of D-Building at
        Wallens Ridge State Prison; ROBERT H. BIVENS, Regional Ombudsman for the
        Western Region of the Virginia Department of Corrections; JOHN COMBS,
        Assistant Warden of Wallens Ridge State Prison; B. J. RAVIZEE, Institutional
        Ombudsman at Wallens Ridge State Prison

                     Defendants - Appellees

                                      ___________________

                                           ORDER
                                      ___________________

              The court dismisses this proceeding for failure to prosecute pursuant to Local

        Rule 45.

                                              For the Court--By Direction

                                              /s/ Patricia S. Connor, Clerk
